 

Exhibit 10.1

 

EXECUTION VERSION

 

This SEVENTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 23, 2020 (this
“Amendment”), is entered into by and among AMC Entertainment Holdings, Inc., a
Delaware corporation (the “Borrower”), the Lenders (as defined below) party
hereto and CITICORP NORTH AMERICA, INC., as administrative agent (in such
capacity, the “Administrative Agent”) and Collateral Agent and Citibank, N.A.,
as an Issuer (each as defined therein).

 

WHEREAS, the Borrower has entered into that certain Credit Agreement dated as of
April 30, 2013 (as amended by that certain First Amendment to Credit Agreement
dated as of December 11, 2015, that certain Second Amendment to Credit Agreement
dated as of November 8, 2016, that certain Third Amendment to Credit Agreement
dated as of May 9, 2017, that certain Fourth Amendment to Credit Agreement dated
as of June 13, 2017, that certain Fifth Amendment to Credit Agreement, dated as
of August 14, 2018 and that certain Sixth Amendment to Credit Agreement, dated
as of April 22, 2019 (the “Existing Credit Agreement”, and as amended by this
Amendment and as further amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”) with each lender
from time to time party thereto (collectively, the “Lenders” and each,
individually, a “Lender”), and the Administrative Agent; and

 

WHEREAS, the Borrower has requested, and the Lenders constituting the “Required
Revolving Lenders” have agreed to make, certain additional changes to the
Existing Credit Agreement on and subject to the terms and conditions set forth
herein.

 

WHEREAS, substantially simultaneously with the effectiveness of this Amendment,
the Borrower shall issue $500 million of 10.50% Senior Secured Notes due 2025
(the “New Notes”);

 

WHEREAS, under the terms of the Existing Credit Agreement, the terms of the New
Notes may not be materially more favorable (when take as a whole) to the
investors providing the New Notes than the terms and conditions of the Existing
Credit Agreement (when taken as a whole) are to the Lenders unless any relevant
covenants are added for the benefit of the outstanding Loans and by notice from
the Borrower to the Administrative Agent, the Borrower and the Administrative
Agent may amend the Existing Credit Agreement to add any such relevant covenants
without the consent of any other Lender;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.      Defined Terms.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Amended Credit Agreement.

 

Section 2.      Required Revolving Lender Amendments. Effective as of the
Amendment No. 7 Effective Date (as defined below), the Borrower, the
Administrative Agent and the Required Revolving Lenders hereby agree that the
Existing Credit Agreement shall be amended (the “Required Revolving Lender
Amendments”) as follows:

 

(a)            The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01:

 

“Amendment No. 7” means Amendment No. 7 to this Agreement, dated as of April 23,
2020, among the Borrower, the Lenders party thereto and the Administrative
Agent.

 



 

 

 

“Amendment No. 7 Effective Date” has the meaning assigned thereto in Amendment
No. 7.

 

“Covenant Suspension Conditions” means that each of the following shall be
satisfied:

 

(a)            since the Amendment No. 7 Effective Date through the last day of
the Covenant Suspension Period, notwithstanding anything to the contrary in
Section 6.08(a), the Borrower shall not, nor shall permit any Restricted
Subsidiary to, pay or make, directly or indirectly, any Restricted Payment to
its shareholders pursuant to Section 6.08(a)(viii), (xii) or (xiv) (the “RP
Condition”); and

 

(b)            the Borrower shall maintain Liquidity of no less than $50,000,000
as of the last day of each Test Period ending during the Covenant Suspension
Period (the “Liquidity Condition”).

 

“Covenant Suspension Period” means the period from and after the Amendment No. 7
Effective Date to and including the earlier of (a) March 31, 2021 and (b) the
day immediately preceding the last day of the Test Period during which the
Borrower has delivered a Financial Covenant Election to the Administrative
Agent.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Financial Covenant Election” means an election by the Borrower, by written
notice to the Administrative Agent, to test the Financial Performance Covenant
on the last day of the Test Period during which the Borrower has delivered such
Financial Covenant Election and each Test Period ending thereafter.

 

“Liquidity” means, as of any date of determination, the sum of (a) unused
Revolving Commitments at such time, plus (b) unused commitments under other
committed working capital facilities available to the Borrower and its
Restricted Subsidiaries (including unused “Commitments” under and as defined in
the Revolving Credit Facility Agreement, dated as of December 7, 2017, among
Odeon Cinemas Group Limited, Lloyds Bank plc, as agent, and the other arrangers,
agents and lenders party thereto), plus (c) the aggregate amount of cash and
cash equivalents of the Borrower and the Restricted Subsidiaries as of such
time. For purposes of determining Liquidity, Revolving Commitments shall be
deemed to be used at any date of determination to the extent of the outstanding
Revolving Loans, LC Exposure and Swingline Exposure at such time.

 



2

 

 

(b)            The definition of “Material Adverse Effect” in Section 1.01 is
hereby amended and restated in its entirety as follows:

 

“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on
(a) the business or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
Guarantors, taken as a whole, to perform their payment obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents; provided that for purposes of
Section 4.02(a), matters or impacts arising from, related to, or in connection
with  the outbreak and spread of the novel coronavirus known as COVID-19 shall
not constitute, result or otherwise have a Material Adverse Effect.”

 

(c)            Section 6.10 of the Credit Agreement is hereby amended by
inserting the following new terms at the end thereof:

 

Notwithstanding the foregoing, so long as the Borrower is in compliance with the
Covenant Suspension Conditions at all relevant times during the Covenant
Suspension Period, the foregoing financial covenant shall be suspended and not
applicable for such Test Period. From and after the end of the Covenant
Suspension Period, compliance with the foregoing financial covenant shall be
calculated by annualizing Consolidated EBITDA for each of the first three fiscal
quarters completed after the end of the Covenant Suspension Period (for example,
in the case where the Covenant Suspension Period ends after the quarter ending
March 31, 2021, (A) Consolidated EBITDA for the Test Period ending June 30, 2021
shall equal Consolidated EBITDA for the fiscal quarter ending June 30, 2021
multiplied by four, (B) Consolidated EBITDA for the Test Period ending
September 31 , 2021 shall equal Consolidated EBITDA for the two consecutive
fiscal quarters ending September 30, 2021 multiplied by two, and
(C) Consolidated EBITDA for the Test Period ending December 31, 2021, shall
equal Consolidated EBITDA for the three consecutive fiscal quarters ending
December 31, 2021 multiplied by 4/3) and thereafter shall be calculated based on
actual Consolidated EBITDA for each fiscal quarter comprising a Test Period.

 

If the Borrower ceases to be in compliance with (a) the Liquidity Condition as
of the last day of any Test Period ending during the Covenant Suspension Period,
then the Financial Performance Covenant will be deemed to be applicable as of
the last day of such Test Period or (b) the RP Condition at any time during the
Covenant Suspension Period, then (x) prior to the date on which the financial
statements for the fiscal quarter ending June 30, 2020 were required to have
been delivered pursuant to Section 5.01(b), it will be an immediate Event of
Default under Section 7.01(d) and (y) thereafter, the Financial Performance
Covenant will be deemed to have been applicable as of the last day of the most
recently ended Test Period. Accordingly, if the Borrower would not have been in
compliance with the Financial Performance Covenant as of the last day of such
Test Period referenced in clause (a) or (b)(y), as applicable, then, subject to
the rights and limitations set forth in Section 7.02, an Event of Default under
Section 7.01(d) shall result from such non-compliance with the Liquidity
Condition or the RP Condition, as applicable.

 



3

 

 

Section 3.      Amendments Related to New Notes. Effective as of the Amendment
No. 7 Effective Date, the Borrower and the Administrative Agent hereby agree
that the Existing Credit Agreement shall be amended (the “Additional Covenant
Amendments”; together with the Required Revolving Lender Amendments, the
“Amendments”) as follows:

 

(a)            The following definitions are hereby added in the appropriate
alphabetical toder to Section 1.01 of the Credit Agreement:

 

“Secured Notes Covenant Discharge” means either (a) the repayment, satisfaction,
defeasance or other discharge of all the obligations under the Senior Secured
Notes or (b) an effective amendment of, other consent or waiver with respect to,
or covenant defeasance pursuant to, the Senior Secured Notes Indenture, as a
result of which the covenants limiting indebtedness, liens and restricted
payments are of no further force or effect.

 

“Senior Secured Notes” means the Borrower’s 10.50% Senior Secured Notes due 2025
issued under a Senior Secured Notes Indenture in the original principal amount
of $500,000,000.

 

“Senior Secured Notes Indenture” means the Indenture to be dated as of April 24,
2020, between the Borrower, the guarantors party thereto and U.S. Bank National
Association, as initial trustee.

 

(b)            The definition of Available Amount in Section 1.01 of the Credit
Agreement is hereby amended by:

 

(i)            inserting the words “(or, at any time prior to the Secured Notes
Discharge, $300,000,000)” after the words “then last ended” in clause (a) of
such definition.

 

(ii)          inserting the words “at any time after the Secured Notes Covenant
Discharge,” at the beginning of clause (b) of such definition.

 

(iii)        inserting the words “(or, at any time prior to the Secured Notes
Discharge to the extent resulting in a lesser amount under this clause (c) as of
such date of determination, January 1, 2021)” after the words January 1, 2019.

 

(c)            Clause (xiv) of Section 6.01(a) of the Credit Agreement is hereby
amended by inserting the parenthetical “(provided, however, that, at any time
prior to the Secured Notes Discharge, no Restricted Subsidiary that is not a
Loan Party may incur Indebtedness in reliance on this clause (xiv))” at the end
of such clause.

 

(d)            Clause (xxv) of Section 6.01(a) of the Credit Agreement is hereby
amended by inserting the parenthetical “(or, at any time prior to the Secured
Notes Discharge, the greater of $50,000,000 and 5% of Consolidated EBITDA)”
after the words “the greater of $250,000,000 and 25% of Consolidated EBITDA” in
the proviso to such clause.

 

(e)            Clause (xx) of Section 6.02 of the Credit Agreement is hereby
amended by inserting the words “(or, at any time prior to the Secured Notes
Discharge, the greater of $150,000,000 and 15% of Consolidated EBITDA)” after
the words “the greater of $300,000,000 and 30% of Consolidated EBITDA” in the
proviso to such clause.

 



4

 

 

(f)            Clause (n) of Section 6.04 of the Credit Agreement is hereby
amended by inserting the parenthetical “(or, at any time prior to the Secured
Notes Discharge, the greater of $200,000,000 and 20% of Consolidated EBITDA)”
after the words “the greater of $400,000,000 and 40% of Consolidated EBITDA” in
the proviso to such clause.

 

(g)            Clause (viii) of Section 6.08(a) of the Credit Agreement is
hereby amended by inserting the parenthetical “(or, at any time prior to the
Secured Notes Discharge, the greater of $150,000,000 and 15% of Consolidated
EBITDA)” after the words “the greater of $300,000,000 and 30% of Consolidated
EBITDA” in clause (A) therein.

 

(h)            Clause (iv) of Section 6.08(b) of the Credit Agreement is hereby
amended by inserting the parenthetical “(or, at any time prior to the Secured
Notes Discharge, the greater of $150,000,000 and 15% of Consolidated EBITDA)”
after the words “the greater of $300,000,000 and 30% of Consolidated EBITDA” in
clause (A) therein.

 

Section 4.      Representations and Warranties.

 

(a)            The representations and warranties of each Loan Party set forth
in the Loan Documents are, after giving effect to this Amendment on the
Amendment No. 7 Effective Date, true and correct in all material respects on and
as of such date, except to the extent such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the Amendment No. 7 Effective Date or on such earlier
date, as the case may be.

 

(b)            After giving effect to this Amendment and the transactions
contemplated hereby on Amendment No. 7 Effective Date, no Default or Event of
Default has occurred and is continuing on either of the Amendment No. 7
Effective Date.

 

Section 5.      Conditions to Effectiveness of Amendment No. 7.

 

(a)            The Amendments shall become effective on the date on which each
of the following conditions is satisfied (the “Amendment No. 7 Effective Date”):

 

(i)            The Administrative Agent (or its counsel) shall have received
from (1) the Borrower, (2) each Lender party hereto (which shall constitute the
Required Revolving Lenders) and (3) the Administrative Agent, either
(A) counterparts of this Amendment signed on behalf of such parties or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmissions of signed signature pages) that such
parties have signed counterparts of this Amendment.

 

(ii)            The Administrative Agent shall have received a copy of (1) the
Organizational Document of the Borrower certified, to the extent applicable, as
of a recent date by the applicable Governmental Authority, (2) signature and
incumbency certificates of the Responsible Officers of the Borrower,
(3) resolutions of the Board of Directors and/or similar governing bodies the
Borrower approving and authorizing the execution, delivery and performance of
this Amendment, certified as of the Amendment No. 7 Effective Date by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment, and (4) a good standing
certificate from the applicable Governmental Authority of the Borrower
jurisdiction of incorporation, organization or formation.

 



5

 

 

(iii)            The Administrative Agent shall have received all fees and other
amounts previously agreed in writing by the Borrower to be due and payable on or
prior to the Amendment No. 7 Effective Date, including, to the extent invoiced
at least three Business Days prior to the Amendment No. 7 Effective Date (except
as otherwise reasonably agreed by the Borrower), reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent) required to be reimbursed or paid by any Loan Party under
any Loan Document.

 

(iv)            The Administrative Agent shall notify the Borrower and the
Lenders of each of the Amendment No. 7 Effective Date and such notices shall be
conclusive and binding.

 

Section 6.      Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York. The provisions of
Sections  11.12 and 11.13 of the Credit Agreement shall apply to this Amendment
to the same extent as if fully set forth herein.

 

Section 7.      Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable out of pocket expenses in connection
with this Amendment and the transactions contemplated hereby, including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent.

 

Section 8.      Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart hereof. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based record-keeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

Section 9.      Effect of Amendment.

 

(a)            Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of, the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  The parties hereto acknowledge and agree that the amendment of the
Credit Agreement pursuant to this Amendment and all other Loan Documents amended
and/or executed and delivered in connection herewith shall not constitute a
novation of the Credit Agreement and the other Loan Documents as in effect prior
to the Amendment No. 7 Effective Date. Nothing herein shall be deemed to
establish a precedent for purposes of interpreting the provisions of the Amended
Credit Agreement or entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Credit Agreement
or any other Loan Document in similar or different circumstances.  This
Amendment shall apply to and be effective only with respect to the provisions of
the Credit Agreement and the other Loan Documents specifically referred to
herein.

 



6

 

 

(b)            On and after the Amendment No. 7 Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Credit Agreement, as amended hereby.  This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

[Remainder of page intentionally left blank.]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  AMC ENTERTAINMENT HOLDINGS, INC.       By: /s/ Sean D. Goodman     Name: Sean
D. Goodman     Title: Chief Financial Officer

 

[Signature Page To Amendment No. 7]

 



 

 

 

  CITICORP NORTH AMERICA, INC., as Administrative Agent       By: /s/ Matthew S.
Burke     Name: Matthew S. Burke     Title: Vice President and Managing Director

 

[Signature Page To Amendment No. 7]

 



 

 

 

  CITIBANK, N.A., as Issuer and Revolving Lender       By: /s/ Matthew S. Burke
    Name: Matthew S. Burke     Title: Vice President and Managing Director

 

[Signature Page To Amendment No. 7]

 



 

 

 

  Credit Suisse AG, Cayman Islands Branch, as a Revolving Lender       By: /s/
Megan Kane     Name: Megan Kane     Title: Managing Director

 

  By: /s/ Didier Siffer     Name: Didier Siffer     Title: Managing Director

 

[Signature Page To Amendment No. 7]

 



 

 

 

  GOLDMAN SACHS BANK USA, as a Revolving Lender       By: /s/ Jamie Minieri    
Name: Jamie Minieri     Title: Authorized Signatory

 

[Signature Page To Amendment No. 7]

 

 

 

 

  BANK OF AMERICA, N.A., as a Revolving Lender       By: /s/ Jonathan C. Pfeifer
    Name: Jonathan C. Pfeifer     Title: Vice President

 

[Signature Page To Amendment No. 7]

 



 

 

 

 

 